COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





MINAL BIPINCHANDRA MANDALIA,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00275-CR

Appeal from
 County Criminal Court No. 4

of El Paso County, Texas

(TC # 20090C00297)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas Rule
of Appellate Procedure 42.2(a).  Accompanying the motion is a statement personally signed by
Appellant, expressing his wish to dismiss the appeal.  The motion was filed before our decision in
the case.  Further, a duplicate copy of the motion has been forwarded to the trial court clerk.  Because
the motion complies with the requirements of Rule 42.2(a), we grant the motion and dismiss the
appeal.

November 30, 2010                                                     
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)